Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/18/2022 has been entered.

Status of Claims
Claims 2 and 10-13 have been cancelled; Claims 1 and 6 have been amended; and Claims 1 and 3-9 remain for examination, wherein claims 1 and 6 are independent claims. 

Status of the Previous Rejections
Previous rejection of Claims 1 and 3-9 under 35 U.S.C. 102(a)(1) as being anticipated by Hahn et al (CN 105734410 A with publication date: 07/06/2016, listed in IDS filed on 06/15/2021, thereafter CN’410) or further evidenced by APA (Applicant admitted-prior art) is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 2/18/2022.
Reason for Allowance
Claims 1 and 3-9 are allowed.  
Regarding the instant independent claims 1 and 6, it is noted that the recorded prior art(s) does not specify the claimed ferrite amount in the amended claims as recited in the instant claims (the literal support can be found table 3 of the instant specification). Since Claims 2-5 and 7-9 depend on claims 1 and 6 separately, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JIE YANG/Primary Examiner, Art Unit 1734